The judgment of the court (King, I. absent,) was pronounced By
Slidell, J.
It is ilnnecésary to decide the question préseiited By thb appellant; whether the landlord had a privilege, upon the goods removed by purchasers, for rent not due at the time of removal.
The'action does not rest simply upon the assertion ‘of a privilege, but is also & revocatory action under the provisions of art. 1965 et seq. of the Code. It i& satisfactorily proved that Nolan~was insolvent, to the knowledge of the appellant; hnd, although there may have been no moral fraud, the receiving of that portion ’of the goods upon which the appellants had not the Vendor’s privilege, in payment bf an antecedent debt, was an illegal preference.

'Judgment affirmed'.